Citation Nr: 1502758	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  07-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure, for accrued and substitution purposes. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.  He served in the Republic of Vietnam (RVN) from July 1969 to September 1970.  The appellant is the Veteran's surviving widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in pertinent part, denied service connection for lung cancer, to include as due to Agent Orange exposure.  The Veteran appealed this rating action to the Board. 

In a July 2013 decision, the Board denied service connection for lung cancer, to include as secondary to Agent Orange exposure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, during the pendency of his appeal to the Court, the Veteran died.  His surviving spouse subsequently requested to be substituted as the appellant.  38 U.S.C.A. § 5121A (West 2014).  Thereafter, pursuant to an August 2014 Order, the Court granted the appellant's request for substitution.  As a result, the appellant has been substituted as the claimant for the purposes of processing to completion the claim that was pending at the date of the Veteran's death.  In a February 2014 Joint Motion for Remand (JMR), the parties moved to vacate the July 2013 Board decision.  The Court granted the motion in an August 2014 Order and the matter was remanded to the Board consistent with the JMR.

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record by the appellant's attorney in an October 2014 written argument to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

The July 2014 JMR determined that a June 2013 VA nurse practitioner's unfavorable opinion, which had served as the basis of the Board's July 2013 denial of the claim for service connection for lung cancer, to include as secondary to Agent Orange exposure, was inadequate.  The parties to the JMR maintained that although the June 2013 VA nurse practitioner had addressed certain general risk factors for the development of testicular cancer in formulating her unfavorable opinion, she had failed to discuss the Veteran's individual and personal risk factors to determine whether his testicular cancer was directly linked to his presumed in-service exposure to Agent Orange and, as a result, was a violation of Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, in view of the foregoing, the Board finds that a new VA opinion as to the etiology of the Veteran's testicular cancer is required.

In addition, in an October 2014 written argument to the Board, the appellant's attorney argued that the Veteran's lung cancer was a primary cancer, not a metastasis of his earlier diagnosed testicular cancer and, thus, service connection should be granted on a presumptive basis as a result of his presumed in-service Agent Orange exposure.  38 C.F.R. §§  3.307 (a)(6), 3.309 (e) (2014).  The appellant's attorney maintained that although early medical evidence had demonstrated that the Veteran's lung cancer was a metastasis of his early diagnosed testicular cancer, that this had not been confirmed by later medical evidence.  Thus, he argued that service connection for lung cancer as due to Agent Orange exposure should be granted on a presumptive basis.  Id.  The Board finds this to be a medical determination and should be addressed by the reviewing physician, preferably a pulmonary oncologist, on remand.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file should be forwarded to a VA physician.  Due to the complexity of this case, the VA physician must be an oncologist, preferably a pulmonary oncologist.  The physician should review the Veteran's Veterans Benefits Management System (VBMS) electronic claims folder, to include, but not limited to, an October 2011 report, prepared by B. D., M. D., which is supportive of the claim, and the June 2013 VA nurse practitioner's (NP's) opinion that is against the claim.  The reviewing physician must provide responses to the following questions: 

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's lung cancer was a metastasis from his earlier diagnosed testicular cancer? 

b. If the reviewing physician determines that the Veteran's lung cancer was at least as likely as not a metastasis from his earlier diagnosed testicular cancer, is it at least as likely as not (i.e., 50 percent probability or greater) that his testicular cancer was directly related to his military service, to include his conceded in-service herbicide exposure in Vietnam?  In responding to this question, the reviewer must discuss fully all risk factors for cancer, including those individual factors that are particular to the Veteran, as well as whether the Veteran's testicular cancer manifested itself in an unusual manner.

For purposes of the opinion and aside from Dr. B. D's and VA NP's October 2011 and June 2013 favorable and unfavorable opinions, respectively, the reviewer should also specifically consider any VA medical records, service treatment records, private medical records, medical treatise evidence of record, and any medical principles that apply to the facts and medical issue of this case.

A full and complete rationale for all opinions expressed must be provided.  If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a more conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2.  After completion of the above and any additional development deemed necessary, the RO should review the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

